Citation Nr: 1027332	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for thoraco-lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  What initial evaluation is warranted for lumbar radiculopathy 
of left lower extremity for the period prior to December 28, 
2005?

3.  What initial evaluation is warranted for lumbar radiculopathy 
of left lower extremity for the period December 28, 2005, to 
March 2, 2007?

4.  What initial evaluation is warranted for lumbar radiculopathy 
of left lower extremity for the period March 3, 2007, forward?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to December 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, which continued the existing 40 percent rating for 
the lumbosacral strain and granted service connection for left 
lower extremity radiculopathy secondary to the lumbosacral 
disorder with an initial noncompensable evaluation, effective 
January 2005.

An April 2009 RO letter informed the Veteran that the Travel 
Board Hearing he requested was scheduled for May 7, 2009.  There 
is no indication in the claims file  that he did not receive the 
letter or evidence it was returned to VA by the U.S. Postal 
Service as undeliverable.  He failed to appear for his scheduled 
hearing, and there is no evidence he requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's 
lumbosacral strain does not manifest with ankylosis.

2.  The preponderance of the evidence shows that, for the period 
prior to December 28, 2005, the Veteran's left lower extremity 
lumbar radiculopathy was manifested by minimal incomplete 
paralysis of the sciatic nerve.

3.  For the period December 28, 2005, to March 2, 2007, the 
Veteran's left lower extremity lumbar radiculopathy was 
manifested by mild  incomplete paralysis of the sciatic nerve.

4.  For the period March 3, 2007, forward, the Veteran's left 
lower extremity lumbar radiculopathy was manifested by minimal 
incomplete paralysis of the sciatic nerve to a compensable 
degree.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 40 percent for 
thoraco-lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2009).

2.  The requirements for an initial compensable evaluation for 
lumbar radiculopathy of the left lower extremity for the period 
prior to December 28, 2005, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.124a, Diagnostic Code 5243-8520.

3.  The requirements for an initial compensable evaluation of 10 
percent, but no higher, for lumbar radiculopathy of the left 
lower extremity for the period December 28, 2005, to March 2, 
2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
5243-8520.

4.  The requirements for an initial compensable evaluation for 
lumbar radiculopathy of the left lower extremity for the period 
March 3, 2007, forward, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.1, 4.7, 
4.124a, Diagnostic Code 5243-8520.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in February 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
February 2005 letter was content-compliant, except for notice of 
how disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO addressed that deficiency in February 2008 letter that 
provided full VCAA content-compliant notice, see 38 C.F.R. 
§ 3.159(b)(1), to include how disability evaluations and 
effective dates are determined, Dingess/Hartman, supra, as well 
as notice of the VA examination the RO arranged to assist the 
Veteran.  Further, following issuance of the February 2008 
letter, the claims were reviewed on a de novo basis, as shown in 
the April 2008 supplemental statement of the case.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

The Board further finds the initial content deficiency did not 
frustrate the statutory purposes of VCAA content-compliant 
notice.  First, the statement of the case fully informed the 
Veteran of the bases for the decision and what was required to 
show entitlement to a higher rating.  Further, the evidence of 
record shows he was extended a meaningful opportunity to 
participate in the decision process related to his claims at all 
stages of his claim and appeal.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  As a result, the Board finds the failure 
to inform the Veteran how disability evaluations and effective 
dates are determined prior to the initial decision was not 
prejudicial to the Veteran and was rendered harmless.  See 
Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 
532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations and obtaining 
the records associated with his receipt of benefits administered 
by the Social Security Administration.  See 38 C.F.R. 
§ 3.159(c).  While the Veteran may not have received full notice 
prior to the initial decision, after notice was provided, as 
found above, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims..  In sum, there is 
no evidence of any VA error in notifying or assisting the him 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119, it was held that the rule 
from Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the Veteran's left lower 
extremity lumbar radiculopathy.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
'staged' ratings.  If the evidence of record supports different 
degrees of severity during this rating period, the same applies 
to the Veteran's lumbosacral strain.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Lumbosacral Strain.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.  As concerns the evaluation of spine 
disabilities, however, The General Rating Formula For Diseases 
and Injuries of the Spine subsume §§ 4.40 and 4.45, in that it 
specifically provides that the rating criteria recognize that 
pain and stiffness, etc., are deemed part of spine disabilities.  
See 38 C.F.R. § 4.71a.
Historically, a May 1980 rating decision granted service 
connection for the lumbosacral strain and assigned an initial 10 
percent rating, effective November 1978.  The decision granted an 
increased rating from 10 to 20 percent, effective February 1980.  
An April 1994 rating decision granted an increased rating from 20 
to 40 percent, effective July 1993.  VA received the Veteran's 
current claim for an increased rating in January 2005.

The Veteran's low back disability is evaluated under Diagnostic 
Code 5243 as intervertebral disc syndrome, which is evaluated 
under either the General Rating Formula for Diseases and Injuries 
of the Spine (General Formula), or on the basis of incapacitating 
episodes, whichever results in the higher rating.  38 C.F.R. 
§ 4.71a, General Formula, Diagnostic Code 5243.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Id., Note 1.  In the absence of incapacitating 
episodes, the disability is evaluated on the basis of chronic 
orthopedic and neurological manifestations.  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id., Note 2.

The June 2005 examination report notes the Veteran denied having 
been bedridden over the prior 12 months, which means he had not 
experienced any incapacitating episodes.  As already noted, the 
Veteran is currently evaluated at 40 percent for his chronic 
orthopedic manifestations, which is the maximum rating for 
limitation of motion of the thoracolumbar spine.  See General 
Formula.  The only basis for a higher rating is if the Veteran's 
thoracolumbar spine manifested ankylosis.   Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id., Note (5).

The June 2005 examination report notes the Veteran's 
thoracolumbar spine manifested forward flexion of 0 to 40 
degrees.  By definition, the fact the Veteran's spine had range 
of motion-albeit limited, means there is no factual basis for a 
higher rating for ankylosis.

Peripheral Neuropathy.

The June 2005 rating decision granted service connection for left 
lower extremity lumbar radiculopathy due to the intervertebral 
disc syndrome and assigned Diagnostic Code 8520, which rates 
paralysis and incomplete paralysis of the sciatic nerve.  See 
38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  See id., Diseases of The Peripheral Nerves.

Diagnostic Code 8520 provides that with complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee weakened 
or (very rarely) lost.  Complete paralysis warrants an 80 percent 
rating.  Mild incomplete paralysis warrants a 10 percent rating; 
moderate, 20 percent; moderately severe, 40 percent; and, severe 
incomplete paralysis with marked muscular atrophy, 60 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 124a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.  The guiding standard, 
as set forth above, is how the symptoms compare to complete 
paralysis.

The June 2005 examination report notes the Veteran provided the 
examiner a copy of a November 2004 MRI examination report which 
noted a herniated disc at L3-L4.  He reported numbness down both 
legs with no history of weakness.  Neurological examination 
revealed some patchy episthesia down the outer margin of the left 
lower extremity.  The examiner opined the herniated disc and 
associated symptoms were likely related to the Veteran's lumbar 
strain.

The Board finds the objective findings on clinical examination 
showed the Veteran's left lumbar radiculopathy to more nearly 
approximate the assigned noncompensable rating as of the June 
2005 examination.  38 C.F.R. § 4.7.  A higher rating was not met 
or approximated, as the symptomatology was not at least to a mild 
degree.

In his October 2005 notice of disagreement, the Veteran asserted 
he was in constant back pain, and he also had pain down both 
legs.  He also asserted that he had developed involvement at L2-
L3 in addition to L3-L4.

An October 2009 VA outpatient entry notes the Veteran presented 
to an emergency room with complaints of an acute exaggeration of 
his low back pain which radiated down both legs.  He denied any 
bowel or bladder involvement.  Physical examination revealed 
positive straight leg raising bilaterally.  Motor examination 
revealed a slight decrease in bulk over the quadriceps, left 
greater than right.  Tone was normal, and strength was 4+/5 
throughout the right lower extremity.  Sensation to light touch 
was decreased over the lateral aspect of the left quadriceps and 
lateral anterior of the shin over an area of a pervious skin 
graft.  Reflexes at the knees and ankles were 2+ bilaterally.

While the above findings included slightly decreased sensation on 
the left lower extremity, it was not noted as due to the 
Veteran's radiculopathy, but his prior skin graft.  Subsequent 
examinations would confirm this.  The RO arranged another 
examination for him.

The December 2005 examination report notes the Veteran reported 
his complaints of back pain that radiated down both legs with 
constant decreased sensation on the left thigh.  He continued to 
deny bowel or bladder involvement.  Physical examination revealed 
negative straight leg raising and decreased sensation over the 
left lateral thigh area.  There was no decreased sensation in any 
other area.  The examiner noted the Veteran had extensive burns 
that started from just distal to the knees and extended down the 
legs, and those heavily scarred areas had decreased sensation 
secondary to the scarring but not due to any radicular component.  
Motor strength in the ankle was 5/5 bilaterally, and reflexes at 
the knees and ankles were diminished bilaterally.

The Board notes that while the statement of the case indicated 
the results of the December 2005 examination were considered, 
they were not discussed.  The decision review officer continued 
the noncompensable rating without discussion of the neurological 
findings at that examination.  In light of the decreased 
sensation over the left lateral thigh and the diminished reflexes 
at the ankle and knee, affording the Veteran all benefit of the 
doubt, the Board finds his left lumbar radiculopathy more nearly 
approximated mild incomplete paralysis of the sciatic nerve as of 
the date of the examination, December 28, 2005.  38 C.F.R. 
§§ 4.3, 4.7.

A March 2007 outpatient entry notes the Veteran's presentation at 
an emergency room with complaints of acute back pain, and he 
noted he had run out of Percocet.  The Board notes that 
neurological examination revealed no neurological deficits, which 
is consistent with a late 2006 entry of negative straight leg 
raising bilaterally.  As a result, the Board finds the Veteran's 
left lumbar radiculopathy again more nearly approximated a 
noncompensable evaluation as of March 3, 2007.  38 C.F.R. § 4.7.

A February 2008 RO letter informed the Veteran that another 
examination was being arranged for him, but he failed to report 
for the examination.  When a claimant fails to report for an 
examination scheduled in conjunction with any original claim, the 
claim shall be rated on the evidence of record.  When the 
examination is scheduled in conjunction with a claim for an 
increased rating, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

The Veteran's representative asserts in his behalf that the 
Veteran may not have received notice of the examination, as he 
was incarcerated for a period time.  The Board notes, however, 
that the Veteran is responsible for keeping the RO informed of 
his whereabouts, and notes further that there is no evidence the 
supplemental statement of the case was returned to the RO as 
undeliverable as addressed, and the Veteran did not respond to 
it.  In any event, the Board does not deny the claim outright but 
decides it on the basis of the evidence of record.

An April 2008 neurological consult notes the Veteran reported he 
was struck in the head while being mugged, and that his back pain 
was acting up again.  Examination revealed no muscle wasting or 
fasciculation, muscle strength of 5/5 throughout, and there was 
no tremor, rigidity, or bradykinesia.  Deep tendon reflexes were 
2 throughout, straight leg raising was normal, and there was no 
loss of postural reflexes.  These objective findings on clinical 
examination show the Veteran's left lumbar radiculopathy 
continued to more nearly approximate a noncompensable rating.  
38 C.F.R. § 4.7.

The Board has also considered the propriety of referring the 
Veteran's claim for consideration of an increased rating on an 
extraschedular basis and finds the criteria for referral are not 
met.  The Board notes that the rating criteria considered in this 
case reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is contemplated 
by the rating schedule, as the very symptoms manifested by his 
lumbar strain and associated left lumbar radiculopathy and 
discussed above are included in the schedular rating criteria.  
As a result, his disability picture is not exceptional.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  In the absence of an 
exceptional disability picture, the initial criterion for 
submission for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is not met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an evaluation higher than 40 percent for thoraco-
lumbosacral strain is denied.

Entitlement to an initial compensable evaluation for lumbar 
radiculopathy of left lower extremity for the period prior to 
December 28, 2005, is denied.

Entitlement to an initial evaluation not to exceed 10 percent for 
lumbar radiculopathy of left lower extremity for the period 
December 28, 2005, to March 2, 2007, is granted, subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable evaluation for lumbar 
radiculopathy of left lower extremity for the period March 3, 
2007, forward, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


